Exhibit 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Home Federal Bancorp, Inc. of Louisiana Shreveport, LA71101 We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of Home Federal Bancorp, Inc. of Louisiana (the “Company”) of our report dated August 18, 2010, relating to the consolidated financial statements of the Company and subsidiaries, which is incorporated by reference from the Company’s Registration Statement on Form S-1 (File No. 333-169230), filed on September 3, 2010, as amended. /s/ LaPorte, Sehrt, Romig and Hand A Professional Accounting Corporation Metairie, Louisiana January 14, 2011
